IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RASHEED NIFAS,                                 :   No. 43 WAL 2022
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
JOHN E. WETZEL, SHIRLEY MOORE                  :
SMEAL, DANIEL BURNS, JEFFREY                   :
WITHERITE, GERALD ROZUM, DANIEL                :
GEHLMANN, JOSEPH MAZURKIEWICZ,                 :
ALLEN JOSEPH, MELISSA HAINSWORTH               :
AND JOSEPH BIANCONI,                           :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.